PER CURIAM.
We affirm as to the first two points raised on appeal. Appellant’s third point contends that the trial court instructed the jury on a crime, of which he was convicted, different from that charged in the information. Moore v. State, 496 So.2d 255 (Fla. 5th DCA 1986). The state, however, has moved to dismiss appellant’s third point, as it represents the second amended information, charging the correct crime, was before the court and jury.1 Appellant’s argument was based on the charges contained in the first amended information. Accordingly, we grant the state’s motion and dismiss appellant’s point III.
Affirmed in part; dismissed in part.
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.

. The slate filed a supplement containing a photocopy of the second amended information. Appellant has not objected to the court's consideration of a photocopy in lieu of the original.